Digitally signed by
                                Illinois Official Reports                       Reporter of Decisions
                                                                                Reason: I attest to the
                                                                                accuracy and integrity
                                                                                of this document
                                        Appellate Court                         Date: 2016.12.07
                                                                                11:40:40 -06'00'




        Babbitt Municipalities, Inc. v. Health Care Service Corp., 2016 IL App (1st) 152662



Appellate Court            BABBITT MUNICIPALITIES, INC., Plaintiff-Appellant, v.
Caption                    HEALTH CARE SERVICE CORPORATION, an Illinois Mutual
                           Legal Reserve Company, d/b/a Blue Cross Blue Shield of Illinois,
                           Defendant-Appellee.



District & No.             First District, First Division
                           Docket No. 1-15-2662


Filed                      October 11, 2016


Decision Under             Appeal from the Circuit Court of Cook County, No. 14-CH-08460; the
Review                     Hon. Neil H. Cohen, Judge, presiding.



Judgment                   Affirmed.



Counsel on                 Edelson PC, of Chicago (Jay Edelson, Rafey S. Balabanian, Ryan D.
Appeal                     Andrews, and J. Aaron Lawson, of counsel), and Anapol Weiss, of
                           Philadelphia, Pennsylvania (David S. Senoff, of counsel), for
                           appellant.

                           Kirkland & Ellis LLP, of Chicago (Helen E. Witt, Stacey G. Pagonis,
                           and Jeffery Lula, of counsel), for appellee.



Panel                      JUSTICE MIKVA delivered the judgment of the court, with opinion.
                           Presiding Justice Connors and Justice Harris concurred in the
                           judgment and opinion.
                                              OPINION

¶1        This is an appeal from the circuit court’s dismissal of claims for breach of contract and
     declaratory judgment brought by plaintiff, Babbitt Municipalities, Inc. (Babbitt), against
     defendant, Health Care Service Corporation (HCSC). Babbitt alleged that HCSC had a duty,
     pursuant to its originating documents, to act as a not-for-profit company for the mutual benefit
     of its policyholder-members. Babbitt alleged that HCSC breached this duty by accumulating a
     large cash surplus, rather than spending any amount exceeding a reasonable reserve for the
     benefit of its members. Concluding that Babbitt’s second amended complaint failed to cure the
     defects identified in its prior pleadings, the circuit court dismissed Babbitt’s claims with
     prejudice pursuant to section 2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615
     (West 2014)). The court determined that Babbitt did not adequately allege a specific
     contractual provision that HCSC breached, a concrete injury, an actual controversy based on
     HCSC’s present conduct, or facts that, if proved, would rebut the presumption of good faith
     afforded by the business judgment rule. For the more limited reasons that follow, we affirm the
     judgment of the circuit court.

¶2                                         BACKGROUND
¶3       Defendant, HCSC, is an Illinois mutual legal reserve insurance company—a not-for-profit
     company owned by its policyholder-members— operating as a licensee of Blue Cross and
     Blue Shield (BCBS). Plaintiff, Babbitt Municipalities, Inc. (Babbitt), is one of HCSC’s
     policyholder-members.
¶4       HCSC’s “Amended and Restated Articles of Incorporation” (Articles) state that “[t]he
     object for which [HCSC] is founded is to do all things necessary, proper or convenient for the
     purpose of promoting, establishing, maintaining and operating a non-profit health care service
     plan as authorized by the laws of the State of Illinois.” In accordance with this stated objective,
     HCSC’s “Amended and Restated By-Laws” (Bylaws) set forth the companies “purposes”:
                 “(a) To do all things necessary, proper or convenient for the purpose of promoting,
             establishing, maintaining and operating a mutual health care insurance company as
             authorized by applicable laws ***;
                 (b) To do all things necessary, proper or convenient for the purpose of promoting,
             establishing, maintaining and operating said mutual health care insurance company and
             any other business activity reasonably complementary or supplementary to its
             insurance business; and
                 (c) To engage in any lawful act or activity in which a mutual insurance company
             may engage under applicable laws.”
¶5       HCSC’s Bylaws also state that the company “shall operate on a not-for-profit basis for the
     mutual benefit of its Members” and “[n]o person or entity shall receive, directly or indirectly,
     any profits from [HCSC].” The Bylaws further provide, however, that “[c]ompensation for
     services performed or reimbursement for reasonable expenses shall not be considered profit.”
     Compensation of the company’s officers is “fixed from time to time by the Board of
     Directors,” and compensation of all other executives is determined by the president and CEO
     pursuant to compensation policies approved by the board’s compensation committee.



                                                  -2-
¶6         Babbitt filed three successive complaints in this matter, asserting claims for both breach of
       contract and declaratory judgment based on the above provisions. Babbitt’s initial complaint
       relied on slightly different legal theories and is not at issue in this appeal. The allegations
       summarized here are those contained in Babbitt’s second amended complaint for declaratory
       judgment, as well as allegations from its first amended complaint that were incorporated by
       reference in its claim for breach of contract, which Babbitt preserved for review.
¶7         Babbitt alleged that HCSC failed to live up to its stated purpose of operating as a
       not-for-profit company for the benefit of its members, and in fact acted contrary to this goal, by
       “stockpiling (rather than using) profits.” In support of this allegation, Babbitt cited HCSC’s
       financial statements indicating that the company’s combined net income from operations for
       the years 2009 through 2013 totaled over $4 billion. According to Babbitt, HCSC “branch[ed]
       out and conduct[ed] activities separate and apart from its mission” by, for example, generating
       “enormous fees” for the administration of its members’ health care benefits and using its
       “ever-increasing accumulation of profits” to “expand its business operation without
       corresponding mutual benefit to its members.” Babbitt alleged that, by the end of 2013, HCSC
       had accumulated $10.29 billion.
¶8         Babbitt further alleged that the surplus earnings retained by HCSC were excessive when
       compared with certain fiscal benchmarks. Babbitt alleged, for example, that “under an
       exceedingly conservative standard previously used by [BCBS] Plans[,] there was no need to
       set aside profits equal to more than three months [sic] worth of expenses, as that amount would
       cover nearly any conceivable financial contingency.” According to Babbitt, HCSC historically
       kept a surplus of about twice that amount. Babbitt also alleged that a comparison of HCSC’s
       assets in relation to the amount and type of risk it faced resulted in “Risk Based Capital levels
       *** three times higher than internal BCBS standards, four times higher than Federal
       Affordable Care Act and leading actuarial suggested guidelines, and over ten times higher than
       minimum regulatory standards” (emphasis in original), the latter of which are used to
       determine when control of a company should be ceded to regulators.
¶9         Babbitt additionally alleged that HCSC’s reserves were excessive when compared with
       those held by other nonprofit companies like California Blue, which recently pledged to cap its
       net income at 2% of revenue, and Wellmark, Inc., a plan operating in Iowa and South Dakota,
       which recently “announced a corporate philosophy and goal of zero profit for the mutual
       benefit of its policyholder-owners.”
¶ 10       According to Babbitt, HCSC’s executives stood to gain from the company’s retention of
       surplus earnings. Babbitt noted, for example, that HCSC’s CEO Patricia Hall received total
       compensation of $16 million in 2012 (including $14.9 million in bonuses) and $11.2 million in
       2013 (including $10 million in bonuses). Between 2011 and 2013, Babbitt alleged that “the top
       ten executives at HCSC ha[d] earned nearly 96 million in bonus money.” Babbitt further
       alleged that HCSC “established a corporate structure with a primary profit motive” and
       incentivized the accumulation of excess profit by tying its executives’ compensation to
       “membership growth and earnings growth,” an action Babbitt claimed violated prohibitions on
       profit sharing in the company’s Bylaws.
¶ 11       Rather than retaining excess earnings, Babbitt alleged that HCSC had a duty to use any
       funds in excess of a reasonable reserve for the benefit of its members by, for example,
       “lowering its policyholders-members’ [sic] deductibles and co-pays, providing free generic
       drugs, providing free or enhanced health and wellness programs, or enhancing the

                                                   -3-
       policyholder-members’ benefits for certain critical and/or underfunded healthcare needs.” As a
       policyholder-member of HCSC since 2009, Babbitt sought to represent a class of other,
       similarly situated entities that it alleged had thus been harmed in “tangible ways” and
       “deprived of the benefits owed to them under [HCSC’s] Articles and Bylaws.”
¶ 12       In support of its claim for breach of contract, Babbitt alleged that HCSC’s Articles and
       Bylaws constitute binding contracts between HCSC and its policyholder-members, pursuant to
       which those members pay premiums in exchange for health insurance services. Babbitt further
       alleged that the Articles and Bylaws establish “three principle duties” with which HCSC is
       bound to comply: the duty to operate (1) “as a nonprofit entity,” (2) “for the mutual benefit of
       its Members,” and (3) “with no distribution of any profit to anyone.” (Emphasis in original.)
       Babbitt contended that HCSC breached these duties by “adopt[ing] a financial plan dedicated
       to accumulating as much excess profit as possible,” pursuant to which it “regularly earned
       hundreds of millions, and in some cases billions, of dollars in yearly profits.” As a result,
       Babbitt alleged, HCSC’s policyholder-members were “deprived of some $5 billion worth of
       improved health care.”
¶ 13       Babbitt also sought declarations, pursuant to section 2-701 of the Code (735 ILCS 5/2-701
       (West 2014)), that HCSC’s Articles and Bylaws impose a duty on HCSC to act both “in a
       manner consistent with a nonprofit corporation” and “as a mutual legal reserve company for
       the mutual benefit of its Members;” that the Articles and Bylaws “provide standards of
       conduct” and “specify the manner in which HCSC must act to be in accordance with th[ese]
       dut[ies];” and that HCSC “[wa]s not currently operating as a nonprofit corporation” or “as a
       mutual legal reserve company for the mutual benefit of its Members, consistent with its
       Articles and Bylaws.” According to Babbitt, a “current and continuing threat” existed “that
       HCSC w[ould] continue to ignore the terms of its Articles and Bylaws.”
¶ 14       Babbitt further asserted that “HCSC’s profit-seeking behavior was not the result of its
       executives making informed business decisions in the company’s best interest,” but rather, that
       “its profit-seeking behavior was a plain example of bad faith and self-dealing.” According to
       Babbitt and the expert witnesses whose affidavits Babbitt attached to its complaint, the surplus
       held by HCSC was “clearly excessive,” had “no actuarial justification,” and was indeed so
       high that it could not be the result of an honest mistake or inadvertence. Babbitt asserted that
       HCSC’s “profit accumulation [wa]s so far beyond what could reasonably be necessary to
       protect against solvency risks that it must [have] be[en] driven by its executives’ desire for
       higher bonuses.”
¶ 15       On August 27, 2015, the circuit court granted HCSC’s motion to dismiss Babbitt’s first
       amended complaint pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West 2014)) for
       failure to state a claim. The court determined that Babbitt’s claim for breach of contract failed
       because, although the complaint alleged that HCSC had behaved like a for-profit company by
       maintaining an unnecessarily large surplus, Babbitt failed to identify any specific provision of
       the company’s Articles or Bylaws that prohibited HCSC’s alleged conduct. The court pointed
       out that “[t]here is no provision in the Articles or Bylaws that provide[s] any amount or
       formula regarding the surplus that may be maintained by HCSC.” Noting that the Bylaws
       expressly provided that compensation for services performed was not considered profit, the
       circuit court also rejected Babbitt’s allegations that the bonuses paid to HCSC’s executives
       constituted improper profit sharing. The court further determined that Babbitt failed to
       adequately plead an injury resulting from the claimed breach where it alleged only that

                                                   -4-
       HCSC’s policyholder-members incurred injuries in the amount of approximately $5 billion,
       but “fail[ed] to allege facts showing how this amount was calculated.” Finally, the court
       concluded that Babbitt’s claim for breach of contract was deficient because Babbitt “fail[ed] to
       allege any specific facts showing fraud, bad faith or self-dealing on the part of HCSC’s
       directors” and Babbitt’s conclusory allegations were insufficient to overcome the presumption
       of good faith afforded by the business judgment rule.
¶ 16       The circuit court also dismissed Babbitt’s claim for declaratory judgment, which was based
       on the same facts as its claim for breach of contract, finding Babbitt had not clearly alleged the
       existence of a tangible legal interest. The court’s dismissal of Babbitt’s first amended
       complaint was without prejudice.
¶ 17       Babbitt filed its second amended complaint on April 27, 2015, asserting modified claims
       for declaratory judgment and realleging its claim for breach of contract to preserve that claim
       for appeal. HCSC again moved to dismiss pursuant to section 2-615 of the Code and the circuit
       court again granted HCSC’s motion. For one of the same reasons it rejected Babbitt’s earlier
       claim for breach of contract—the failure to allege a specific, enforceable duty established by
       the Articles and Bylaws that HCSC had breached—the circuit court determined that Babbitt
       failed to allege the existence of an actual controversy amenable to resolution by declaratory
       judgment. As the court explained:
                   “Plaintiff seeks declarations that HCSC is not operating in accordance with its
               Articles and Bylaws, but fails to identify any action of HCSC that is arguably contrary
               to any actual provision of the Articles and Bylaws. Conclusory allegations that HCSC
               is not acting as a proper non-profit or mutual legal reserve company are insufficient to
               allege an actual controversy regarding the terms of the Articles and Bylaws. Because
               Plaintiff has failed to identify any provision of the Articles and Bylaws which are
               currently in dispute, Plaintiff is effectively asking this court to render an advisory
               opinion as to HCSC’s future conduct. This is not the purpose of declaratory judgment.
               [Citation.] Plaintiff has not alleged the existence of any concrete dispute between the
               parties capable of a definite determination by this court.”
¶ 18       The circuit court also concluded, citing Brandt Construction Co. v. Ludwig, 376 Ill. App.
       3d 94, 103 (2007), that this claim should be dismissed because “[d]eclaratory judgment is not
       meant to address past conduct.”
¶ 19       Rejecting Babbitt’s argument that it was premature to apply the business judgment rule at
       the pleadings stage, the circuit court again concluded that the core of Babbitt’s allegations
       concerned its disagreement with the manner in which HCSC conducted its business. Absent
       specific allegations of fraud, bad faith, or self-dealing, however, those business decisions were
       protected by the business judgment rule. The court rejected as unsupported Babbitt’s argument
       that the business judgment rule did not apply to claims for declaratory judgment. Because
       Babbitt had failed to remedy the deficiencies in its allegations after three attempts, the circuit
       court dismissed Babbitt’s second amended complaint with prejudice.

¶ 20                                        JURISDICTION
¶ 21      The circuit court entered its final order dismissing Babbitt’s claims with prejudice on
       August 27, 2015. Babbitt timely filed its notice of appeal on September 18, 2015. We therefore
       have jurisdiction pursuant to Illinois Supreme Court Rules 301 and 303 governing appeals
       from final judgments entered below. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. May 30,

                                                   -5-
       2008).

¶ 22                                             ANALYSIS
¶ 23        Our review of an order granting a motion to dismiss is de novo. Neppl v. Murphy, 316 Ill.
       App. 3d 581, 583 (2000). A motion to dismiss brought pursuant to section 2-615 of the Code is
       a facial challenge to the sufficiency of the complaint. 735 ILCS 5/2-615 (West 2014); Oliviera
       v. Amoco Oil Co., 201 Ill. 2d 134, 147 (2002). We must accept as true all well-pleaded facts
       and draw all reasonable inferences in the plaintiff’s favor. Marshall v. Burger King Corp., 222
       Ill. 2d 422, 429 (2006). Because Illinois is a fact-pleading jurisdiction, however, a plaintiff
       must make sufficient factual allegations to bring its claim within a legally recognized cause of
       action. Id. at 429-30. Unsupported conclusions of law or fact are thus not taken as true and not
       considered. In re Estate of DiMatteo, 2013 IL App (1st) 122948, ¶ 58.
¶ 24        On appeal, Babbitt contends the circuit court erred when it determined that Babbitt failed to
       state a claim for breach of contract or declaratory relief. Contrary to the court’s findings,
       Babbitt insists that the statements of purpose set out in HCSC’s Articles and Bylaws establish a
       definite and enforceable duty requiring HCSC’s officers and directors to operate the company
       as a not-for-profit company and to spend any surplus beyond a reasonable reserve for the
       mutual benefit of HCSC’s members. Babbitt additionally argues that it is not required to
       calculate damages to survive a motion to dismiss, but may instead make general allegations of
       harm to HCSC’s members. Also, Babbitt asserts that it has alleged an “actual controversy” that
       is the proper subject of an action for declaratory judgment (i.e., a declaration specifying what
       HCSC’s Articles and Bylaws require it to do, if anything, with net earnings) and that such a
       declaration, though based on HCSC’s past conduct, would serve to determine the parties’
       rights going forward. Finally, Babbitt contends that the business judgment rule—a basis for
       dismissal relied on by the circuit court in connection with both of Babbitt’s claims—does not
       apply to these claims for breach of contract and for a declaratory judgment and that, even if it
       does, Babbitt alleged sufficient facts to rebut the rule’s presumption that HCSC’s officers or
       directors exercised their business judgment in good faith.
¶ 25        In response, HCSC argues that the circuit court properly dismissed Babbitt’s claims for the
       reasons stated in the court’s orders. We consider the two claims and each basis the court gave
       for dismissal in turn.

¶ 26                                       A. Breach of Contract
¶ 27       “The essential elements of a breach of contract are: (i) the existence of a valid and
       enforceable contract, (ii) performance by the plaintiff, (iii) breach of the contract by the
       defendant, and (iv) [a] resultant injury to the plaintiff.” Batson v. Oak Tree, Ltd., 2013 IL App
       (1st) 123071, ¶ 35.
¶ 28       In this case, it is clear that the contractual relationship between HCSC and its
       policyholder-members is defined, in part, by the company’s Articles and Bylaws. See Lubin v.
       Equitable Life Assurance Society of the United States, 326 Ill. App. 358, 365 (1945) (“the
       rights and interests of policyholders in the assets of a mutual life insurance company are
       contractual in nature and are measured by their policies and by the statutes, charter and
       by-laws, if any, which comprise the terms of their contract”). HCSC furthermore does not
       allege that Babbitt failed to perform any part of the parties’ agreement. Thus, the first two
       elements of a breach of contract claim are clearly met. The parties disagree, however,

                                                   -6-
       regarding whether Babbitt sufficiently alleged that HCSC breached the parties’ contract or
       identified damages flowing from that breach.
¶ 29        “To be enforceable, the material terms of a contract must also be definite and certain.”
       Szafranski v. Dunston, 2015 IL App (1st) 122975-B, ¶ 67. Babbitt recognizes that this is
       necessary to provide the circuit court with a “basis for deciding whether the agreement has
       been kept or broken.” Halloran v. Dickerson, 287 Ill. App. 3d 857, 868 (1997). Babbitt
       nevertheless argues that it was sufficient for it to allege that HCSC breached its general
       obligation to act as a not-for-profit mutual insurance company. Babbitt insists that “[t]he Court
       need not worry, at this stage, about determining precisely what that obligation means for the
       parties” because “[d]evelopment of the factual record will illuminate the character and extent
       of HCSC’s breach.” We disagree. Illinois is a fact-pleading jurisdiction; “a plaintiff must
       allege facts,” not merely conclusions, “that are sufficient to bring his claim within the scope of
       a legally recognized cause of action.” Teter v. Clemens, 112 Ill. 2d 252, 256 (1986). Moreover,
       the broadly worded statements of purpose in HCSC’s Articles and Bylaws that Babbitt relies
       on are too indefinite to enforce by way of a claim for breach of contract because those
       provisions do not impose upon HCSC a specific, legally enforceable duty to limit the amount
       of the company’s reserve fund or to take any specific action with respect to its net earnings.
¶ 30        If the contract terms are too uncertain or indefinite to enforce, allegations of a breach of
       those terms will not provide a basis for a breach of contract claim. Compare Wait v. First
       Midwest Bank/Danville, 142 Ill. App. 3d 703, 708 (1986) (holding the plaintiff alleged an
       enforceable agreement to loan money in the future where he alleged that the parties agreed on
       the amount to be loaned, how the interest rate would be computed, and the fact that payments
       would be made on a periodic basis), with Champaign National Bank v. Landers Seed Co., 165
       Ill. App. 3d 1090, 1094 (1988) (holding, as a matter of law, that a lender’s agreement with a
       borrower that the lender would not collect on a promissory note “as long as [the parties] ma[d]e
       progress toward profitability” and “had a chance at profitability” (internal quotation marks
       omitted) was unenforceable because, as the court noted, “[w]ho is to judge the element of
       ‘progress towards profitability’ or the element of ‘chance of profitability?’ ”).
¶ 31        This is exactly what the circuit court in this case recognized when it observed that “[t]here
       is no provision of [HCSC’s] Articles or Bylaws that provide any amount or formula regarding
       the surplus that may be maintained by HCSC.” Babbitt insists that this observation is “beside
       the point” because “[t]he proper inquiry is whether HCSC is using its money for the mutual
       benefit of [its] members.” Babbitt has not alleged, however, that the company spends none of
       its money for the mutual benefit of its members. The gravamen of Babbitt’s complaint is
       instead that HCSC spends some money on its members, just not enough. The parties’ contract,
       however, does not indicate what “enough” spending would be in this context, beyond the
       unhelpful general proposition that HCSC is intended to operate as a not-for-profit mutual
       reserve insurance company. See Szafranski, 2015 IL App (1st) 122975-B, ¶ 67 (“a court [must
       be] able to ascertain what the parties agreed to, using proper rules of construction and
       applicable principles of equity” (internal quotation marks omitted)).
¶ 32        Babbitt admits that what constitutes “enough” spending in this context does not lend itself
       to a ready determination. Babbitt posits that the “goal” of a mutual insurance company is to
       provide insurance “substantially at cost,” but also points out that the qualifier “substantially” is
       necessary because “[n]o one *** expects clairvoyance” and “some play in the joints is
       necessary” when assessing a company’s efforts to achieve this goal. The sort of vague,

                                                    -7-
       aspirational language, that Babbitt relies on for its breach of contract claim, however, does not
       define a specifically enforceable contractual duty.
¶ 33        In an attempt to fill this void and supply its own definition of “enough” spending, Babbitt
       included in its complaint its own experts’ recommendations and allegations regarding the
       actions taken by other insurers. These statements tell the court nothing, however, about what
       the parties to this dispute agreed to or what the contract terms mean. Indeed, by comparing the
       reserve held by HCSC with those held by other health care organizations that have specifically
       pledged to cap their net income at a certain percentage of revenue, Babbitt underscores what is
       missing here. HCSC’s Articles and Bylaws contain no such pledge or definite promise that
       could be enforced by a court.
¶ 34        Babbitt’s argument appears to be that the reserve held by HCSC is so overwhelmingly
       excessive that a breach of the duty to act as a not-for-profit mutual reserve company is apparent
       and the court need not concern itself at this juncture with precisely how excessive the reserve
       is. Taken as true in the light most favorable to Babbitt, however, the allegations in this case at
       most establish that HCSC’s reserves have exceeded various minimum requirements set by
       regulators or the BCBS internal standards. Nowhere does Babbitt allege the existence of any
       requirement regarding the maximum reserve that may be held by a mutual insurance company,
       except to cite its own experts’ conclusions. In sum, Babbitt may have alleged a general duty,
       but not one specific enough to enforce in an action for breach of contract.
¶ 35        The cases that Babbitt cites do not persuade us otherwise. Babbitt cites Penn Mutual Life
       Insurance Co. v. Lederer, 252 U.S. 523 (1920), for the proposition that “HCSC’s obligation to
       act for the mutual benefit of its members is clearly ascertainable, as it has been recognized by
       the courts for decades.” Penn Mutual was not a breach of contract case, but one in which a
       mutual insurance company sought to recover income tax collected on dividends paid to its
       members that it asserted did not comprise part of the company’s income. Id. at 524. Although
       the Supreme Court in that case did note that “[i]t is of the essence of mutual insurance that the
       excess in the premium over the actual cost as later ascertained shall be returned to the policy
       holder” (emphasis added), it also recognized that the premiums charged by such companies are
       intentionally greater than the expected cost of insurance because “the redundancy in the
       premium furnishes the guaranty fund out of which extraordinary losses may be met.” Id. at
       525. The Court’s decision in Penn Mutual noted both that the payment of dividends by a
       mutual insurance company was an act within the discretion of the company or its board of
       directors (id. at 527 n.4) and that the amount of premiums set aside to establish a reasonable
       reserve varied “greatly” from year to year and company to company, particularly where “the
       margin between the probable losses and those reasonably possible [was] very large” (id. at 525
       n.2). Thus, far from establishing a clear contractual duty on the part of a mutual insurance
       company to spend its surplus when a specific reserve has been achieved, Penn Mutual
       highlights the reasons why such matters are typically left to the discretion of the company’s
       board of directors.
¶ 36        Babbitt also cites Indianapolis Life Insurance Co. & Subsidiary v. United States, 940
       F. Supp. 1370 (S.D. Ind. 1996), aff’d, 115 F.3d 430 (7th Cir. 1997), to support its argument
       that HCSC had an obligation to act for the benefit of its member-policyholders. That was also a
       tax case, not a breach of contract claim. In determining what constituted taxable income of a
       mutual life insurance company, the court confirmed Babbitt’s point that a mutual life insurance
       company is owned by and supposed to act for the benefit of its policyholders. Id. at 1371-72.

                                                   -8-
       However, this does nothing to support Babbitt’s effort to enforce the contractual rights it
       asserts exist in this case.
¶ 37       Babbitt argues that, if HCSC’s duties to act as a not-for-profit company and for the mutual
       benefit of its members are not specifically enforceable terms of the parties’ agreement, then
       those provisions might as well not exist, a result it claims is inconsistent with the general rule
       that “[a] court will not interpret a contract in a manner that would nullify or render provisions
       meaningless” (Thompson v. Gordon, 241 Ill. 2d 428, 442 (2011)). Although it is true that a
       contract “should be construed, if possible, so that no clause or sentence is rendered
       superfluous” (emphasis added) (Wigod v. Chicago Mercantile Exchange, 141 Ill. App. 3d 129,
       132 (1986)), it is equally true that, “[w]here certainty is lacking in the essential terms of [a]
       contract, the court will not supply the missing essential terms” (O’Neil & Santa Claus, Ltd. v.
       Xtra Value Imports, Inc., 51 Ill. App. 3d 11, 14 (1977)).
¶ 38       Because we conclude that Babbitt failed to allege that HCSC breached a legally
       enforceable duty defined in the parties’ agreement, we need not consider whether Babbitt
       sufficiently alleged damages resulting from that alleged breach.

¶ 39                                       B. Declaratory Judgment
¶ 40        Babbitt also sought binding declarations that, in contravention of HCSC’s Articles and
       Bylaws, the company was “not currently operating as a nonprofit corporation” or “as a mutual
       legal reserve company for the mutual benefit of its Members.” The circuit court dismissed
       these claims, finding Babbitt’s inability to point to a specific provision of the Articles or
       Bylaws that HCSC had violated and Babbitt’s allegations concerning only HCSC’s past
       conduct did not support the existence of an actual controversy between the parties.
¶ 41        We agree with Babbitt that the allegations here are not necessarily barred by the
       prohibition, which the trial court noted, citing Brandt Construction Co. v. Ludwig, 376 Ill.
       App. 3d 94 (2007), that “[d]eclaratory judgment is not meant to address past conduct.” As in
       Brandt, the parties here have an ongoing relationship and thus a declaratory judgment action
       might be appropriate to guide their future conduct.
¶ 42        However, there still must be an actual controversy, and as the circuit court noted, the
       problem remains that Babbitt cannot point to a provision of the Articles or Bylaws under which
       it can ask the court to declare that HCSC has specific obligations.
¶ 43        Section 2-701 of the Code provides that a circuit court may, “in cases of actual controversy,
       make binding declarations of rights, having the force of final judgments.” 735 ILCS 5/2-701
       (West 2014). Although the declaratory judgment statute is “liberally construed and should not
       be restricted by unduly technical interpretations” (First of America Bank, Rockford, N.A. v.
       Netsch, 166 Ill. 2d 165, 174 (1995)), its application must still comport with the general rule that
       “[c]ourts cannot pass judgment on mere abstract propositions of law, render advisory opinions,
       or give legal advice as to future events” (Shipp v. County of Kankakee, 345 Ill. App. 3d 250,
       255 (2003)). Declaratory relief is therefore only proper if there is an actual legal controversy
       between the parties, i.e., if there is “a concrete dispute admitting of an immediate and definite
       determination of the parties’ rights, the resolution of which will aid in the termination of the
       controversy or some part thereof.” Underground Contractors Ass’n v. City of Chicago, 66 Ill.
       2d 371, 375 (1977).



                                                    -9-
¶ 44        Although Babbitt insists that “[t]he parties actively dispute whether HCSC’s governing
       documents require the company to spend a portion of its surplus on its member-policyholders,”
       Babbitt did not allege that HCSC has refused to spend any money for its members’ benefit.
       Instead, the parties’ dispute centers on what portion of any surplus the company is obligated to
       spend. No disputed provision of the parties’ contract, however, sheds any light on this
       determination. Thus, just as Babbitt alleged a contractual duty that was not definite and
       enforceable, it alleged a controversy incapable of “immediate and definite determination”
       (Shipp, 345 Ill. App. 3d at 255) and not “susceptible of accurate determination” (Howlett v.
       Scott, 69 Ill. 2d 135, 144 (1977)).
¶ 45        That the same flaw requires the dismissal of both claims is unsurprising, given that the
       declaratory judgment statute was designed to expand the scope of available relief available to
       litigants, not to create any new substantive rights. Goldberg v. Valve Corp. of America, 89 Ill.
       App. 2d 383, 388 (1967). Here, Babbitt failed to identify an enforceable duty that HCSC
       breached in the past and likewise failed to identify such a duty going forward that HCSC was
       likely to breach absent a judicial declaration of rights.

¶ 46                                     C. Business Judgment Rule
¶ 47       We do not think that the business judgment rule provided an alternative basis for
       dismissing Babbitt’s claims. “The business judgment rule is a presumption that directors of a
       corporation make business decisions on an informed basis, in good faith, and with the honest
       belief that the course taken [i]s in the best interests of the corporation.” Ferris Elevator Co. v.
       Neffco, Inc., 285 Ill. App. 3d 350, 354 (1996). Although the presumption can serve as a
       complete defense in some cases, it is not an affirmative defense that must be asserted by a
       defendant. Id. at 355. Rather, it is a rebuttable presumption that arises as a matter of law; the
       burden is thus on the plaintiff to present sufficient evidence to rebut it. Id. In the context of a
       section 2-615 motion to dismiss, this means that a plaintiff alleging injury as a result of a
       business decision made by a company’s board of directors must plead facts that, if proved,
       would rebut the presumption. See Stamp v. Touche Ross & Co., 263 Ill. App. 3d 1010, 1017-18
       (1993) (affirming dismissal of claims for negligence and breach of fiduciary duty where the
       plaintiff’s complaint questioned the business decisions of the board of directors but contained
       no allegations to counter the presumption). Accordingly, where the rule applies, allegations
       that the company’s directors acted fraudulently, illegally, in bad faith, while under a conflict of
       interest, or without due care and proper diligence are “facts, the existence of which are
       necessary to enable a plaintiff to recover.” Id. at 1018.
¶ 48       In this case, the circuit court concluded that the business judgment rule applied to both
       Babbitt’s claim for breach of contract and its claims for declaratory relief. The parties dispute
       whether the business judgment rule can apply to such claims and also, if it does, whether
       Babbitt alleged sufficient facts to overcome the presumption in this case.
¶ 49       Although Babbitt “does not concede the rule’s application” in connection with either
       claim, it cites authority only for the proposition that the rule “is no defense to a breach of
       contract claim.” (Internal quotation marks omitted.) Willmschen v. Trinity Lakes Improvement
       Ass’n, 362 Ill. App. 3d 546, 551 (2005). In Willmschen, residential homeowners sued their
       property association and its board of directors, alleging that those parties breached covenants
       calling for them to maintain common areas, including portions of lakes that the homeowners
       alleged had been allowed to fill with “noxious vegetation and algae.” Id. at 548. The circuit

                                                   - 10 -
       court dismissed the homeowners’ breach of contract claims, finding they were defeated by the
       business judgment rule. Id. at 549. The appellate court reversed in part, noting that the rule is
       typically applied in cases where relief is sought against individual board members for
       “mismanagement per se” and not where the corporation itself is sued for breach of contract. Id.
       at 550-51. Quoting the New York case Dinicu v. Groff Studios Corp., 690 N.Y.S.2d 220,
       221-22 (App. Div. 1999), the Willmschen court noted that, although “ ‘it may be good business
       judgment to walk away from a contract, *** this is no defense to a breach of contract claim.’ ”
       Willmschen, 362 Ill. App. 3d at 551.
¶ 50       HCSC relies on Hill v. State Farm Mutual Automobile Insurance Co., 83 Cal. Rptr. 3d 651
       (Ct. App. 2008), a more recent California case applying Illinois law, where the court
       distinguished Willmschen and applied the business judgment rule. In Hill, policyholders sued
       their auto insurer, alleging it breached its contractual duties by amassing larger-than-necessary
       surpluses, which had the effect of reducing the dividends paid to the policyholders. Id. at 657.
       The trial court granted summary judgment in favor of the insurer on the basis that the
       company’s actions were protected by the business judgment rule and the appellate court
       affirmed. Id. The appellate court found cases like Willmschen, in which the company’s
       contractual obligations left it with no discretion, to be inapplicable. Id. at 676. The contract in
       Hill, by contrast, left the insurer with discretion in the performance of its duties because it did
       not require the company to issue dividends in any specific amount, at any particular time, or
       from any particular source. Id. at 675.
¶ 51       The facts of this case are similar to those in Hill. However, in this court’s view, the
       discretion left to HCSC under its governing documents prevents Babbitt from stating a claim
       for breach of contract or declaratory judgment. And, if HCSC had in fact breached an
       enforceable contractual obligation, we would have to agree with the court in Willmschen that,
       although “it may be good business judgment” on the part of a company’s officers or directors
       “to walk away from a contract, *** this is no defense to a breach of contract claim” brought
       against the company itself. Willmschen, 362 Ill. App. 3d at 551. Thus, the business judgment
       rule does not provide an alternative basis for dismissing Babbitt’s claims.

¶ 52      Affirmed.




                                                   - 11 -